Judgment of conviction, Supreme Court, New York County, rendered December 2, 1969, sentencing defendant-appellant to the New York City Reformatory, unanimously reversed, on the law, the sentence vacated, and the ease remanded to the sentencing Justice to hold a hearing on defendant-appellant’s application for leave to withdraw his plea of guilty. At the time of sentence, when ailocuted, defendant replied that he was not guilty. This claim was repeated by his counsel. The court did not go further into the básis for defendant’s claim, and denied the application. Further inquiry should have been made, and remand is required for that purpose. (See People v. McKennion, 27 N Y 2d 671.) Concur — McGivern, J. P., Markewieh, Murphy, McNally and Tilzer, JJ.